10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

a

MCGREGOR W. SCOTT `
United States Attorney f

MATTHEW THUESEN

Assistant United States Attorney

501 IStreet, Suite lO-lOO DEC 1 0 2018
Sacrarnento, CA 95814 cLERK_ u.s. DlSTRlcT coun'r
Telephone; (916) 554_2700 EAS&£YN D|STR|CTOF CAL|FORN|A
Facsirnile: (916) 554-2900 B' DEFWCLER,`

 

Attorneys for Plaintiff
United States of Arnerica

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED sTATEs oF AMERICA, CASE No. 2: 1 8 ' Mj ` 0 2 4 9 AC

Plaintiff,
v.

)

)

)

)

§

ALFREDO ARROYO, )
aka Jose Aguilar, )

aka Jose Alfredo Arroyo Aguilar, )
aka Jose Arroyo, )
aka Jose Feliz, §
aka George Rodriguez, )
aka Jorge Rodriguez, )
)

)

)

l

Defendant.

 

Upon application of the United States of America and good cause having been shoWn,
IT IS HEREBY ORDERED that the above-captioned case shall be filed under seal and shall not

be disclosed to any person unless otherwise ordered by this Court.

Dated: ,/ 2 //€// < ;.~;7',,,~'.‘/1.,-.…\ . .,.(:Z:Z'»/'?Z

 

ALLISON CLAIRE
United States Ma,qistrate Jud,qe

 

